         Case 1:18-cr-00217-KMW Document 324 Filed 12/29/20 Page 1 of 2

                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #: __________________
--------------------------------------------------------X          DATE FILED: __12/29/2020________
UNITED STATES OF AMERICA

                  -against-                                               18-CR-217 (KMW)
JEFFREY GOLDSTEIN,                                                             ORDER

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Defendant seeks to proceed with his sentencing, as previously scheduled, on January 4,

2021. The Government opposes that request, on the ground that it “questions whether the record

can support a finding, as required to proceed remotely under Section 15002(b)(2)(A) of the

CARES Act, that sentencing ‘cannot be further delayed without serious harm to the interests of

justice.’” (ECF No. 320.) The Government points out that Defendant is not in custody, is not

subject to restrictive bail conditions, and will not owe restitution.         (Id.)

        The Court grants conditionally Defendant’s request to proceed with sentencing on

January 4, 2021, for the following reasons:

        Defendant faces a lengthy sentence, and has waited almost a year to be sentenced, due to

the pandemic. His letter to the Court states that this delay, “although reasonable and necessary,

has caused significant stress” for Defendant and his family, who do not know the ramifications of

his sentencing.     (Def. Let. at 3, ECF No. 323.)          His letter also states that he has struggled with

how to support his family financially, and that the delay has made it difficult for him to transition

to a new field of employment. (Id.)

        In light of the above, the Court finds that there are specific reasons that Defendant’s

sentencing in this case “cannot be further delayed without serious harm to the interests of justice”
        Case 1:18-cr-00217-KMW Document 324 Filed 12/29/20 Page 2 of 2




and that the sentencing may be conducted by video teleconference.      CARES Act, Pub. L.

116-136 § 15002(b)(2)(A); see also Third Amended Standing Order, 20-MC-176 (S.D.N.Y. Dec.

18, 2020) (McMahon, C.J.) (finding that proceedings including sentencing “cannot be conducted

in person without seriously jeopardizing public health and safety” and that video

teleconferencing may be used in such proceedings with a defendant’s consent, after consultation

with counsel, and “upon a finding by the presiding judge that the proceeding cannot be further

delayed without serious harm to the interests of justice”).

       This grant is conditioned on Defendant stating, in an Affidavit, that he knows that he is

likely to face a much higher rate of contracting the COVID-19 virus if he surrenders to a Bureau

of Prisons facility within the next few months, and that he has no intention of seeking release on

that ground.

       The Court notes that Defendant also has the option of being sentenced on January 4, 2021,

and having his surrender date be postponed until a later date.



       SO ORDERED.

Dated: New York, New York
       December 29, 2020                                        /s/ Kimba M. Wood
                                                                 KIMBA M. WOOD
                                                              United States District Judge




                                                 2
